Title: To John Adams from John Churchman, 12 September 1792
From: Churchman, John
To: Adams, John



My Honourable Friend
Baltimore September 12th. 1792

I was requested if possible to deliver the Letter myself, which I send herewith, but as I am about setting off for Europe, I take the Liberty of sending it thro the Channel of the Post Office, it came under cover to me from Baron Vall-Travers F.R.S. & Member of several other Scientific Societies in Europe, as his Letter enclosing the enclosed is dated 15th. Feby last, it may appear that it has remained some time in my possession, be assured that I have only lately received it, for the Ship in which it came was ran aground on the Goodwin Sands by a Dutch Navigator, who left her to the mercy of the waves, she was afterwards taken into an English port, & detained a considerable time: I find this is not the first from the learned author, he says “I am uncertain of the fate of my last letter to his Excellency the Vice President dated Decemr. 8th. by Captain Rose commanding the ship Maryland & bound for George-Town.” It seems the Baron has proposed to send regularly from Europe to America (if encouraged) the most important intelligence concerning new discoveries, Inventions, & Improvements in Arts & Sciences, I have not the least doubt but he would perform any thing he would undertake with the strictest punctuality, for I can safely say he has been a faithful friend of mine, he has been indefatigueable, sparing neither pains nor expence in promoting the investigation of a little work on the Magnetic Variation which I wrote to him about.  These my poor endeavours have met with so much more encouragement than they deserve in Europe, that I am advised by some of my best Friends to visit that Quarter, to bring the principles to the test, Having been engaged in making an extensive set of Tables to reduce them to practice without the trouble of measuring Angles, or making calculations by the Mariner, on this account I wish to make a number of observations on the Western coast of Europe.  I am now within one day of the appointed time of my departure from this port for London, & as I may also go to France, it would oblige me very much to receive a line of introduction to the Marquis de Condorcet Secretary to the Academy at Paris, or any other person at pleasure there: if sent to the American Minister in London no doubt I may receive it.  Pardon the freedom I have made use of, as I apprehend such a Letter from a Physician who has said so much to the purpose on Constitutions,  or one from a Doctor who has lived to see the adoption of his own System, may have the greatest weight.  Should I be so happy as to receive this favour, it will ever be remember’d by me with gratitude, as it will give me a double satisfaction, for I shall conclude the enclosed from my foreign correspondent has arrived safe.  With the greatest sentiments of respect I hope to be permitted to make an offering of my service and esteem

John Churchman